Exhibit 10.2

 

INDEPENDENT CONSULTING AGREEMENT

 

 

This Independent Consulting Agreement ("Agreement") is made and entered into as
of this 1st day of January 2012 between Neah Power Systems, Inc., a Nevada
Corporation (the "Company"), and Advanced Materials Advisory LLC, A New Jersey
limited liability company (the “CONSULTANT”).  For good and valuable
consideration (the sufficiency and receipt of which is hereby acknowledged) the
Company and CONSULTANT mutually agree as follows.

 

     1.   PURPOSE. The Company hereby retains CONSULTANT on a non-exclusive
basis during the term specified to render strategic, financial and marketing
advice to the Company upon the terms and conditions as set forth here.  Specific
items and tasks may include, and to be defined by mutual agreement, financial
reporting, shareholder management, management of Company capitalization
activities, and business development activities.

 

     2.   ENGAGEMENT PERIOD. This Agreement shall be effective for a period of
12 months commencing on January 1, 2012 (the "Engagement Period"), unless
otherwise modified by the parties.

 

     3.   COMPENSATION. The Company shall pay CONSULTANT $5,000 per month as
compensation for services rendered, not to exceed 20 hours per month, plus
reasonable out of pocket expenses.  Payments shall be made in cash, stock,
options, or warrants, or a combination of thereof, based on mutual agreement. In
the event that mutual agreement cannot be reached, Neah will record it on the
books as a liability, till resolved by alternate means agreed to by both
parties.  Payment shall be made on, or before the 10th of each month. All
material (‘Product’) created by the Consultant relative to this engagement is
under the sole ownership of the Company. Product shall include business and
financial contacts, work product, and other collateral materials.

 

     4.   RELATIONSHIPS WITH OTHERS. The Company acknowledges that CONSULTANT
and his affiliates are in the business of providing consulting advice to other
third parties. Nothing contained herein shall be construed to limit or restrict
CONSULTANT in conducting such business with respect to others, or in rendering
such advice to others. Consultant will disclose any conflicts of interest
related to work with the Company.

 

     5.   CONFIDENTIAL MATERIAL. In connection with the rendering of services
hereunder, CONSULTANT has been or will be furnished with confidential
information concerning the Company including, but not limited to, trade secrets,
marketing data, and such other information not generally obtained from public or
published information or trade sources. Such information shall be deemed
"Confidential Material" and, except as specifically provided herein, shall not
be disclosed by CONSULTANT to any third party without prior written consent of
the Company. In the event CONSULTANT is required by applicable law or legal
process to disclose any of the Confidential Material, CONSULTANT will deliver to
the Company prompt notice of such requirement prior to disclosure of same to
permit the Company to seek an appropriate protective order and/or waive
compliance of this provision.  If, in the absence of a protective order or
receipt of written waiver, CONSULTANT is nonetheless, in the written opinion of
his counsel, compelled to disclose any Confidential Material, CONSULTANT may do
so without liability hereunder provided that notice of such prospective
disclosure is delivered to the Company prior to actual disclosure. Following the
termination of this Agreement and a written request by the Company, CONSULTANT
shall deliver to the Company all Confidential Material.

 

 

--------------------------------------------------------------------------------

 

                                                                                                                                            

     6.   LIABILITY & INDEMNIFICATION OF CONSULTANT BY COMPANY. In the absence
of gross negligence or willful misconduct on the part of CONSULTANT, CONSULTANT
shall not be liable to the Company or to any officer, director, employee, agent,
representative, stockholder or creditor of the Company for any action or
omission of CONSULTANT in the course of, or in connection with, rendering or
performing the services hereunder.

 

     7.   TERMINATION. This Agreement may be terminated at any time during the
Engagement Period by either party upon five (5) days prior written notice to the
other party, in the event that the party becomes aware of (i) any change in the
business or operations of the other party which party giving notice reasonably
believes may adversely affect such party’s ability to render the services
contemplated hereunder, (ii) any material breach by the party of its obligations
under this Agreement.

 

     8.   REPRESENTATIONS AND WARRANTS OF CONSULTANT

 

CONSULTANT hereby represents and warrants to the Company as follows:

 

CONSULTANT is duly organized, validly existing, and in good standing under the
laws of the state of his incorporation or organization; the CONSULTANT has power
and authority to enter into and carry out his obligations under this Agreement.

 

This Agreement has been duly and validly authorized, executed, and delivered on
behalf of the CONSULTANT and is a valid and binding agreement of the CONSULTANT.

 

The CONSULTANT has all material governmental and regulatory approvals and
licenses and has affected all material filings and registrations required to
conduct business.

 

The CONSULTANT is not an employee of the Company, and will not be covered by
health, life, disability, or worker’s compensation insurance of Neah Power.

 

 

     9.   MISCELLANEOUS.

 

     (a)  Governing Law; Jurisdiction.  This Agreement shall be enforced,
governed by and construed in accordance with the laws of the State of New Jersey
without regard to the principles of conflict of laws. 

 

     (c)  This Agreement embodies the entire agreement and understanding between
the Company and CONSULTANT and supersedes any and all negotiations, prior
discussions and preliminary and prior agreements and understandings related to
the subject matter hereof, and may be modified only by a written instrument duly
executed by each party.

 

     (d)  This Agreement has been duly authorized, executed and delivered by and
on behalf of the Company and CONSULTANT.

 

     (e)  Both parties acknowledge that CONSULTANT is an independent consultant.
There is no relationship of partnership, agency, employment, franchise or joint
venture between the parties. Neither party has the authority to bind the other
or incur any obligation on the other’s behalf.

 

 

--------------------------------------------------------------------------------

 

                                                                                                                                            

     (f)    Notices.  Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party.  The
addresses for such communications shall be:

 

If to the Company:

 

                                                            Neah Power Systems,
Inc.

                                                            22118 20th Avenue
SE, Suite 142

                                                            Bothell, Washington
98021

 

 

If to CONSULTANT:

 

Advanced Materials Advisory LLC

152 North Road

Chester, NJ  07930

Telephone:  973-896-2372

 

 

Each party shall provide notice to the other party of any change in address.

 

 

     (g)   This Agreement and the rights hereunder may not be assigned by either
party (except by operation of law) and shall be binding upon and inure to the
benefit of the parties and their respective permitted successors, assigns and
legal representatives.

 

 

     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as
of the day and year first above written.

 

Neah Power Systems, Inc.                              Advanced Materials
Advisory, LLC

 

 

 

 

 

By: __________________________              By: ___________________________

Name:                                                              Name:   

Title:                                                                 Title:

 

 

                                         

 

                                                                 

 

 

--------------------------------------------------------------------------------

 